Citation Nr: 0923917	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-14 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which in pertinent part denied the benefit 
sought on appeal.  

In the August 2005 rating decision the RO also denied claims 
for service connection for tinnitus and for residuals of a 
right knee injury.  The Veteran perfected appeals to the 
Board as to both of these denials.  Thereafter during the 
pendency of the appeal on these claims, however, the RO 
granted service connection for degenerative joint disease, 
right knee, in June 2007; and for tinnitus in October 2007.  
Therefore, those claims are no longer on appeal.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any bilateral hearing loss disorder was present in service; 
that any current hearing loss disorder is related to service; 
and that any sensorineural hearing loss manifested itself to 
a compensable degree within a year following separation from 
active duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during military service; and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).
 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in letters in December 2004, April 2005, 
and March 2006.  Those letters in combination notified the 
Veteran of the requirements to establish entitlement to 
service connection; of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim; 
and of the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  The letters provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities under consideration, pursuant to the holding in 
Dingess/Hartman.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains 
service treatment records, VA and private treatment records, 
including VA examination reports, and the Veteran has not 
indicated any records outstanding that need to be obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

In addition to the rules outlined above, there are additional 
considerations for addressing claims for entitlement to 
service connection for hearing loss.  For cases in which a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

With audiological examinations, the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss.  

Service department audiometric readings prior to October 31, 
1967 are assumed to be in American Standards Association 
(ASA) units, which must be converted to International 
Standard Organization (ISO) units in order to evaluate for 
hearing loss under 38 C.F.R. § 3.385.  On a whispered voice 
test, which generally was previously found in some service 
medical examination reports, a finding of 15/15 is considered 
normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1992).
 
III.  Analysis of the Merits of the Claim

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  Notably, the RO has previously 
granted service connection for the aural disability of 
tinnitus.  

The Veteran attributes his claimed bilateral hearing loss to 
noise exposure in service.  As reflected in his November 2004 
application, he stated that he was assigned to roles as squad 
leader on tanks, and he attributes the hearing loss to 
exposure to loud noise from firing of guns on the tanks.  
Review of service records shows that the Veteran served in 
the U.S. Army.  Decorations include sharpshooter (rifle), 
marksman (pistol), and first class gunner (M 60 machinegun).  
His military specialty was light weapons infantry.  The DD 
Form 214 record does not show that the Veteran was involved 
in any combat, and he has not claimed to have been so 
involved. 

Service treatment records and reports of examination at pre-
induction and at separation show the following.  At his July 
1961 pre-induction, examination of the ears and drums was 
normal.  Service treatment records in June and July 1962 show 
that he was seen three times over about two weeks for 
complaints of: excess wax in the ear, "hard of hearing", 
and apparently pain, because pain medication was prescribed.  
These treatment records show that the treatment provider 
believed the ears to be infected, possibly otitis externa.  

Service treatment records contain no later references to any 
ear condition; and there are no indications of any hearing 
loss in service other than the one complaint associated with 
an apparent ear infection treated over about two weeks.  The 
May 1963 separation examination shows that the ears and drums 
were found to be normal, and hearing was measured to be 15/15 
on the basis of spoken voice.

The medical evidence after service includes private and VA 
treatment records dated from 1968 to 2004, showing treatment 
for various complaints and conditions.  Private treatment 
records dated from 1968 to 1997 show treatment for various 
conditions.  These records show no indication of hearing loss 
complaints or impairment.  

Some of these records from 1968 to 1997 pertain to mental 
health issues and include employment histories showing the 
Veteran reported that: as of March 1968, he had been employed 
in the mines for about 14 years; and as of October 1995, as 
of October 1995, he had worked 37 years in mines.  

Records associated with a June 1997 Social Security 
Administration decision show that the Veteran's mine-related 
employment from 1964 to 1994 included work as underground 
motorman from 1964 to 1965, and coal drill operator and 
safety inspection communicator from 1965 to 1994.  The 
decision contains adjudication findings, in part, that the 
Veteran had hearing impairments.

A November 2004 VA audiology consultation report shows that 
the Veteran reported complaints of gradual and progressive 
hearing loss with an onset forty years before.  He also 
reported having tinnitus.  The report noted a history that 
was positive for military (90 mm cannons) and occupational 
(coal mines) noise exposure without using hearing protection.  
An associated audiology examination report included 
audiometric findings of pure tone hearing threshold levels 
that are shown in graphic form instead of numeric form.  

The November 2004 VA audiology consultation report contains 
an assessment that: (1) pure tone audiometry of the left ear 
revealed normal hearing through 1000 Hz, steeply sloping to a 
severe high-frequency sensorineural hearing loss.  The 
maximum word recognition score in quiet was fair (60 
percent);  (2) Pure tone audiometry of the right ear revealed 
normal hearing through 1000 Hz, steeply sloping to a profound 
sensorineural hearing loss.  The maximum word recognition 
score in quiet was fair (76 percent).  

The November 2004 VA audiology consultation report contains 
an impression of left ear severe high-frequency sensorineural 
hearing loss; and right ear profound high-frequency 
sensorineural hearing loss.  The examiner concluded with an 
opinion that it was at least as likely as not that the 
Veteran's hearing loss and tinnitus may be related to his 
military service.

The Board is precluded from applying these graphic results 
contained in the November 2004 report to the criteria of 38 
C.F.R. § 3.385 in order to determine the severity of any 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).  
Nevertheless, a visual analysis of the graphic findings 
contained in the November 2004 VA audiology examination 
report clearly indicates that the pure tone thresholds for 
each ear meet the requirements to be considered a disability 
under 38 C.F.R. § 3.385.

The report of a VA examination in April 2006 shows that 
medical records and the claims file were not available.  The 
Veteran reported that he had hearing difficulty and that the 
onset was in 1961.  He reported that he served in the Army as 
a squad leader on a 90 mm tank cannon without hearing 
protection.  He denied having any occupational noise exposure 
after service.  He was a safety inspector for coal mines for 
30 years.  He had exposure to recreational noise including 
target practice shooting without hearing protection.  

The April 2006 VA examination report contains results of 
audiometric testing, which reveals pure tone thresholds of 
20, 25, 80, 85, and 95 decibels in the veteran's left ear, 
and 20, 30, 80, 95, and 105 decibels in the veteran's right 
ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  
Speech audiometry revealed speech recognition ability of 80 
percent for the left ear, and 88 percent in the right ear.  
The report contains a notation indicating that an etiology 
opinion was not requested, and none is contained in the 
report.

The report of an August 2007 VA audiology examination is an 
addendum to the April 2006 VA examination report.  That 
addendum provided an opinion on the etiology of the Veteran's 
bilateral hearing loss by the VA examining audiologist from 
the April 2006 VA examination after she reviewed the claims 
file.  After review of the evidence and results of previous 
VA examination in November 2004, the examiner opined that the 
bilateral hearing loss was less likely as not related to loud 
noise exposure during military service.  

The examiner stated that this opinion was based on the 
Veteran's report of occupational noise exposure as an 
underground coal miner hand loading coal from 1965 to 1994 
after service.  She also noted that the service exit 
examination was incomplete as it consisted of a whisper voice 
test, which was not appropriate for use in a medical opinion.  

The examiner did opine that the tinnitus was at least as 
likely as not related to loud noise exposure during military 
service.  She stated that this opinion was based on expert 
knowledge that tinnitus often accompanies exposure to loud 
noise with or without permanent hearing loss.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  Although the Veteran's service treatment 
records show that he was treated for a possible ear infection 
in service, they do not show that he was treated for 
complaints involving a hearing loss during service-other 
than the complaint at the time of the ear infection.  Nor do 
any service treatment or examination records show that a 
diagnosis of hearing loss was rendered then.  At the time of 
his discharge examination, whispered voice was found to be 
15/15, which is considered normal.  See Smith v. Derwinski, 2 
Vet. App. 137, 138, 140 (1992). 

There is also no evidence of sensorineural hearing loss 
within the first year after service so as to warrant service 
connection on the basis of the relevant regulatory 
presumption under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.307, 
3.309.  Even though no hearing loss is shown during active 
service, pursuant to 38 C.F.R. 
§ 3.303(d), and the Court of Appeals for Veterans Claims' 
holding in Hensley, service connection may still be 
established if it is shown by medical evidence that a current 
hearing loss is related to service.  The veteran is not 
required to show that he met the criteria of 38 C.F.R. § 
3.385 at separation if he has a hearing loss otherwise shown 
to have begun in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  

While the record shows that the Veteran has a current hearing 
loss as defined by VA, the preponderance of the evidence is 
against the finding that the bilateral hearing loss is 
related to service.  The earliest date associated with 
treatment records indicating there was a hearing loss 
impairment was in 2004, more than 41 years after separation 
from service.  Though the Veteran stated during the 2006 VA 
examination that he had had hearing loss since 1961, 
presumably during service, the treatment records between 1968 
and the mid-1990s do not show that the Veteran reported 
complaints of hearing loss or that he ever had any treatment 
for hearing problems.  In sum, this lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

The November 2004 VA audiology consultation is the first 
medical evidence of a hearing loss impairment, and hearing 
loss as defined by VA for compensation purposes.  At that 
time, the treating audiologist opined that it was at least as 
likely as not that the Veteran's hearing loss may be related 
to his military service.  That opinion appears to be made 
solely on the basis of the Veteran's reported history, as it 
is not consistent with the other medical records dated in the 
previous decades since 1968.  Additionally, regarding the 
provider's opinion that hearing loss may be related to 
service, the Board notes that use of the term "may" is 
speculative, and connotes only a possibility.  Service 
connection may not be based on a resort to speculation or 
remote possibility, such as indicated by that opinion.  38 
C.F.R. § 3.102 (2007); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

The opinion given by the VA examiner in August 2007, however, 
was based on a review of the Veteran's service and post-
service employment exposures to noise, as reflected both in 
the record and by the Veteran's statements.  These histories 
show that the Veteran did have some exposure in service from 
gunfire as reflected in badges awarded indicating time spent 
shooting firearms.  These histories also show a long career 
following service working in and around coal mines, including 
around motorized vehicles, as a coal drill operator, and 
other duties over a span from 1964 to 1994.  

The recent VA examiner's opinion, as well as the consistent 
evidence of a lack of any medical records showing hearing 
impairment prior to many years after service,  weighs heavily 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran's assertions that his hearing loss is due to 
service, standing alone, are insufficient to establish 
service connection.  Though the veteran is competent to 
describe associated symptoms, he is not a medical 
professional and is not competent to make a medical diagnosis 
or opinion as to etiology of a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

In short, the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


